United States Court of Appeals

FOR THE EIGHTH CIRCUIT
No. 00-1629NE
United States of-Arnerica, *
*
Appellee, *
3|:
v. *
* On Appeal ﬁ'om the United
Jose Guadalupe Serrano-Sanchez, * States District Court
also known as Carlos Alvarez, also * for the District-of
known as Pedro Guerro, also known * Nebraska.
as Antonio Villaescusa—Ibarra, also *
known as Arturo Orosco, also known * [To Be Published]
as Jose Sorrano Sanchez, also known *
as Carlos Savala Alvarez, also known *
as Jose Guadalupe Sanchez, *
*
Appellant. *

Submitted: March 10, 2000
Filed: ‘ March 20, 2000

Before RICHARD S. ARNOLD, BEAM, and MURPHY, Circuit Judges.

PER CURIAM.

Appellant is hereby granted leave to proceed on appeal in forma pauperis. The
Clerk is directed to appoint counsel to represent him.

The procedure in which a district court certiﬁes that an appeal is not taken in
good faith, and denies leave to proceed on appeal in forma pauperis, should be limited
to civil cases. In direct criminal appeals, district courts should process a notice of
appeal in the ordinary fashion. If counsel believes that the appeal is ﬁivolous, the

Amiga-Pensgm procedure should be followed.‘ The Court of Appeals will then
determine the course of the appeal. -

A true copy.

Attest:

CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.

 

lAnders v. California, 386 US. 738 (1967); Penson v. Ohio, 488 US. 75
(1988)

-2-